— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 2, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his conviction was based upon legally sufficient evidence. Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), it established that the defendant was observed by two police officers furtively exiting a vacant lot from which *657gunshots had emanated only moments earlier. The defendant and a companion were then observed entering an apartment building, which was neither the defendant’s home nor office, handling a pistol. Once inside, the defendant’s companion took the gun and momentarily walked away. He returned without the gun, which was found moments later by police, perched on a ledge inside an incinerator chute. Ballistics testing established that this loaded revolver was fully operable. Clearly this evidence was legally sufficient to establish the defendant’s guilt (see, Penal Law § 265.02 [4]; People v Terry, 117 AD2d 761, lv denied 67 NY2d 951). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the court did not err in refusing to charge the jury on the law concerning innocent possession of a weapon as the evidence was "utterly at odds with any claim of innocent possession” (People v Williams, 50 NY2d 1043, 1045; see, People v Atlas, 114 AD2d 504).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Kooper and Sullivan, JJ., concur.